Citation Nr: 0637406	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-41 723 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for the 
residuals of frostbite of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1959 to 
September 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision of the 
Houston, Texas, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran appeared at a hearing before the undersigned in 
San Antonio, Texas, in May 2006.  

The reopened claim for service connection for residuals of 
frostbite of the feet is remanded to the RO via the Appeals 
Management Center (AMC).  The veteran will be advised if 
further action is required on his part.


FINDINGS OF FACT

1.  Entitlement to service connection for the residuals of 
frostbite of the feet was denied in an April 1976 rating 
decision; the veteran did not appeal this decision and it is 
final. 

2.  Evidence submitted since April 1976 includes information 
that was not previously considered and which relates to a 
fact necessary to the veteran's claim, the absence of which 
was a basis for the prior denial. 


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
veteran's claim for service connection for the residuals of 
frostbite of the feet.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.105(a), 3.156(a) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision, 
further assistance is not required as to the question of 
whether new and material evidence has been submitted. 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  Savage v. Gober, 10 Vet. App. 488, 494-95 (1997); 
38 C.F.R. § 3.303(b) (2006).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis using the word 
"chronic".  38 C.F.R. § 3.303(b).  

If a disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in questions.  Id. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).  

The record shows that entitlement to service connection for 
poor circulation of both feet due to frostbite in service was 
denied in an April 1976 rating decision.  The veteran was 
notified of this decision in an April 1976 letter, but he did 
not initiate an appeal.  Therefore, the April 1976 decision 
is final, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  
New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The April 1976 rating decision denied the veteran's claim on 
the bases that there was no evidence of frostbite in the 
service medical records, and that there was no current 
diagnosis of peripheral vascular disease or any other 
residuals of frostbite.  

The evidence submitted since April 1976 includes an October 
2002 statement from M.A.V., M.D.  This doctor states that he 
treats the veteran, and that the veteran recently began 
having symptoms of tingling and paresthesia of the feet.  He 
was noted to have a history of frostbite during service.  The 
doctor opined that in the absence of finding any other causes 
for his symptoms of neuropathy, the symptoms could well be a 
late effect of the frostbite he suffered.  

In addition, the veteran testified at the May 2006 hearing 
that while he was stationed at Ft. Riley, Kansas, shortly 
after basic training, he participated in cold weather 
training with several other soldiers.  His platoon leader 
noticed that they had lost the feeling in their feet, and 
sent them for treatment.  They were treated by soaking their 
feet in cold water.  Afterwards, the veteran stated that his 
feet were fine until 1973 or 1974.  Then he injured a foot at 
work and it would not heal.  The doctor asked if he had ever 
experienced any other problems, which is when he recalled his 
experience in the military.  Since then, the veteran states 
that his feet do not give him any problems as long as he is 
able to walk or jog on them, but that he experiences 
increasing symptoms when he is not active.  See Transcript. 

The Board finds that the veteran has submitted new and 
material evidence to reopen his claim for service connection 
for the residuals of frostbite of the feet.  His sworn 
testimony purports to show that he sustained frostbite during 
active service.  The absence of such evidence in the April 
1976 decision was a basis for initial denial.  In addition, 
the October 2002 medical opinion purports to relate the 
veteran's current symptoms to frostbite in service.  The 
absence of medical evidence of current symptoms was another 
basis for the April 1976 denial.  Therefore, as the veteran 
has submitted evidence that was not previously considered and 
which relates to facts necessary to his claim, his claim for 
service connection for the residuals of frostbite is 
reopened.  


ORDER

New and material evidence having been received; the claim for 
service connection for residuals of frostbite of the feet is 
reopened.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

For purposes of determining whether an examination is needed, 
the threshold for finding a link between current disability 
and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon v. Nicholson, at 83.

In this case, the veteran has reported frost bite of the feet 
in service.  He is competent to report the in-service injury.  
Several medical professionals have reported current symptoms 
attributable to frostbite.

An examination is needed to determine whether the veteran has 
current foot disability that is attributable to frostbite in 
service.

Accordingly, the case is remanded for the following:

1.  The veteran should be afforded a VA 
vascular or other appropriate examination 
to determine whether the veteran has any 
current disability attributable to 
frostbite of the feet in service.  The 
examiner should review the claims folder.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran has a current disease or 
disability as the result of frostbite in 
service.  The examiner should also 
provide a rationale for all opinions.

2.  Then readjudicate the claim on 
appeal.  If it remains denied, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


